Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Lee (US 2015/0169443) and Sato (US 2017/0236569).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claim 1, 18, and 20, Lee teaches a method comprising:  5reading a charge state (p-state of a plurality of p-states of a memory) from an energy source in an electronic device during boot of the electronic device (Lee, Abstract; FIG. 1, reference numerals 10, 100, 110, 200, 220, and 221; FIG. 8, reference numerals $14, $15, and $16; FIG. 10, reference numerals 
 
As per claims 2 and 19, Lee in view of Sato teaches wherein the number of the plurality of memory channels on a first iteration and the number of the plurality of memory channels on a 20second iteration differ when the charge state differs.  Lee specifically teaches a power consumption state of the mobile apparatus may also be changed (e.g., by adjusting a number of cycles spent in a given power state. Lee, Fig. 1110  Additionally, Lee teaches that both power state and GC state may be adjusted together based on the mode information. Power state may be determined based on mode information such that the power state may be a normal power level fora set number of cycles (i.e., for a specific amount of time clearly illustrates that both power level and GC operations may be adjusted.
As per claim 3, Sata in view of Lee teaches triggering the calibration comprises: programming selected channels of the plurality of memory channels to be 25calibrated in parallel with an identifier, wherein non-selected channels of the plurality of memory channels are not programmed with the identifier; and transmitting a command including the identifier to trigger the calibration. Sato particularly teaches several modes of calibration like implementing or prevent calibration of the memory responsive to: receiving a first indication to transition the memory from the second p-state to the first p-state; and determining the first timer has not expired. Further, Sato teaches the calibration of the memory (i.e., transitioning from the second p-state to the first p-state) during a  timer set after issuance of a refresh command while in the p-state. Sato therefore particularly teaches  triggering a calibration and  15repeating the reading, determining, and triggering for one or more additional iterations until the plurality of memory channels are calibrated.

Allowable Subject Matter

Claims 4-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claim 4 states “wherein transmitting the command comprises: writing the command including the identifier to a memory controller that includes the plurality of memory channels; 
Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        March 22, 2022